Appeal by employer and carrier from an awar'd of death benefits to a widow and minor children. The deceased employee was injured while, *971with five other men, he was carrying a heavy object and slipped into a hole falling “ against a building which caused his right arm to strike his abdomen ”, thereby sustaining injuries to the sigmoid. Medical experts testified that there was causal relation between the injury and death. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.